UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7614


ROBERT ALLEN WILKINS,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00142-HEH-RCY)


Submitted: April 30, 2018                                         Decided: May 8, 2018


Before GREGORY, Chief Judge, and TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Allen Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Allen Wilkins seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Wilkins that failure to file timely, specific objections to

this recommendation could waive appellate review of a district court order based upon

the recommendation. Although Wilkins filed timely objections to the magistrate judge’s

recommendation, the district court determined that the objections were nonspecific and

tantamount to filing no objections at all, and thus did not conduct a de novo review of the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). To

qualify as specific, a party’s objections to a magistrate judge’s recommendations must

“reasonably . . . alert the district court of the true ground for the objection.” United

States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007); see also United States v. Benton,

523 F.3d 424, 428 (4th Cir. 2008) (same). Wilkins has waived appellate review by

failing to file specific objections after receiving proper notice. Accordingly, we deny a

certificate of appealability and dismiss the appeal.




                                              2
      We deny leave to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                          DISMISSED




                                            3